                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        CASE NO. 3:14-CR-017-021-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                                Plaintiff,             )
                                                       )          ORDER OF CONTINUING
   v.                                                  )             GARNISHMENT
                                                       )
                                                       )
 TIERRA LOVE,                                          )
                                                       )
                                Defendant,             )
   and                                                 )
                                                       )
 UNITED CALL CENTER SOLUTIONS, LLC,                    )
                                                       )
                                                       )
                                Garnishee.             )
                                                       )



        THIS MATTER IS BEFORE THE COURT on the Answer (Document No. 1101) of

United Call Center Solutions, LLC, as the Garnishee. On November 25, 2014, the Honorable

Robert J. Conrad, Jr. sentenced Defendant to time served for conviction of Conspiracy to Commit

Bank Fraud in violation of 18 U.S.C. §1349. Judgment in the criminal case was filed on December

8, 2014 (Document No. 573). As part of that Judgment, Defendant was ordered to pay an

assessment of $100.00 and restitution of $13,578.28 to the victims of the crime. Id.

        On January 22, 2020, the Court entered a Writ of Continuing Garnishment (“Writ”)

(Document No. 1097) to the Garnishee, United Call Center Solutions, LLC. Defendant was served

with the Writ on January 31, 2020, and the Garnishee was served on January 28, 2020. The

Garnishee filed an Answer on February 13, 2020 (Document No. 1101) stating that at the time of

the service of the Writ, the Garnishee had in its custody, control or possession property or funds

owned by Defendant, including non-exempt, disposable earnings.



     Case 3:14-cr-00017-RJC-DCK Document 1109 Filed 03/26/21 Page 1 of 2
       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $9,667.83, as of January 15, 2020. The Garnishee will pay the United

States the lesser of (1) up to twenty-five percent of Defendant’s disposable earnings which remain

after all deductions required by law have been withheld, or (2) the amount by which Defendant’s

disposable earnings for each week exceed 30 times the federal minimum wage, as well as one

hundred percent of all 1099 payments. See 15 U.S.C. § 1673(a). The Garnishee will continue said

payments until the debt to Plaintiff is paid in full, or until the Garnishee no longer has custody,

possession or control of any property belonging to Defendant, or until further Order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                             Clerk of the United States District Court
                                      401 West Trade Street
                                 Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be included

on each check: Court Number DNCW314CR00017-021.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if Defendant’s

employment is terminated at any time by the Garnishee or Defendant.

       Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset Program.

Under this program, any federal payment Defendant would normally receive may be offset and

applied to this debt.

       SO ORDERED.


                                      Signed: March 25, 2021




                                                 2
     Case 3:14-cr-00017-RJC-DCK Document 1109 Filed 03/26/21 Page 2 of 2
